DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 3, lines 3-4
	“the environment sensing process”  should be changed to: -- the execution of the environment sensing process --
2.	 In Claim 6, line 8
“determine the processing target”  should be changed to: -- determine a processing target  --
3.	 In Claim 8, lines 6-7
	“the environment sensing process”  should be changed to: -- the execution of the environment sensing process --

“the processing target”  should be changed to: -- a processing target  --


Response to Amendment
	This office action is responsive to the applicant’s remarks received December 10, 2021. Claims 1-4, 6-9, 11 & 12 have been fully considered and are persuasive. Claims 5 & 10 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejection - 35 USC § 101
(The previous claim rejection is withdrawn in light of the applicant’s amendments.)

	
	

Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-4, 6-9, 11 & 12. In view of “Applicant Arguments/Remarks Made in an Amendment” Claims 1-4, 6-9, 11 & 12 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1-4, 6-9, 11 & 12 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-4, 6-9, 11 & 12 uniquely identify the distinct features of an information processing device and information processing method.
The closest prior art made of record is Ito et al. (US 20050134117 A1) in combination with Larsen (US 20120257035 A1).
The cited reference (Ito) teaches an interface for car-mounted devices includes hand data detecting means for determining devices to be controlled among the car-mounted devices based upon hand data corresponding to an operator hand state, voice recognizing means for determining how to change the state of the devices to be controlled based upon an operator voice utterance, and control signal-forming means for forming control signals for the devices to be controlled relying upon the devices to be controlled determined by said hand data detecting means and upon the content of change determined by said voice recognizing means.
The cited reference (Larsen) teaches user interface technology that provides feedback to the user based on the user's gaze and a secondary user input, such as a hand gesture, is provided. A camera-based tracking system may track the gaze direction of a user to detect which object displayed in the user interface is being viewed. The tracking system also recognizes hand or other body gestures to control the action or motion of that object, using, for example, a separate camera 
The cited references fails to disclose a control unit configured to: acquire a voice utterance that corresponds to a first processing command of a control process, wherein the control process is associated with a specific location in a specific space, and a word that specifies the specific location is absent from the voice utterance; execute an environment sensing process based on spatial information associated with the specific space, wherein the spatial information is acquired by a plurality of sensors; determine the specific location in the specific space based on a result of the execution of the environment sensing process, and the voice utterance; and output a second processing command of the control process based on the specific location, wherein the second processing command of the control process is associated with one of a first process that corresponds to movement of a display image to the specific location, a second process that corresponds to display of a specific image at the specific location, or a third process that corresponds to control of a specific device at the specific location. As a result and for these reasons, Examiner indicates Claims 1-4, 6-9, 11 & 12 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677